FILED
                           NOT FOR PUBLICATION
                                                                            JUL 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     16-10144

              Plaintiff-Appellee,                D.C. No.
                                                 1:12-cr-00031-AWI-BAM-1
 v.

PIERSHA WOOLRIDGE,                               MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted July 13, 2017**

Before: HUG, FARRIS, and CANBY, Circuit Judges.

      Piersha Wooldridge appeals from the district court’s judgment and

challenges her guilty-plea convictions and total sentence of 56 months in prison for

conspiracy to commit mail fraud, in violation of 18 U.S.C. § 1349, 25 counts of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
mail fraud, in violation of 18 U.S.C. § 1341, and two counts of aggravated identity

theft, in violation of 18 U.S.C. § 1028A.

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Woolridge’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Woolridge the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                            2